Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-8 of Remarks, filed 06/23/2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 9-13, 15, 19, 20, 22 and 24 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15, 17-24; now renumbered 1-20 respectively are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites,
“A service system for distributed fire detection devices of a building management system of a building, comprising: 
a drone; and
a service payload carried by the drone for performing a fire detection test on a fire detection device within the distributed fire detection devices, 
wherein the fire detection device is mounted to a surface in the building and is operable to detect an indicator of a fire in the building, 
wherein the drone is controllable to attach the service payload to a service base of the fire detection device,
subsequent to attaching the service payload to the service base of the fire detection device, the drone is controllable to detach the service payload from the drone, 
wherein, subsequent to attaching the service payload to the service base of the fire detection device and detaching the service payload from the drone, the service payload is controllable to perform the fire detection test on the fire detection device.”
The claim language shows that there is a clear difference between the testing payload and the fire detector which the test is to be performed on. The claim specifies that the testing payload is to be installed onto the service base that the existing fire detector is mounted on and then subsequently the testing payload is detached from the UAV and left on the fire detector to perform the test. It is not known in the prior art to attach a payload specifically for performing a test on an existing detector and then detach the testing payload from the installation device (in this case the UAV), leaving the testing payload on the existing detector.

Independent claim 11 recites,
“A method for performing activities on distributed fire detection devices of a building management system of a building, comprising: 
carrying a service payload using a drone to a fire detection device within the distributed fire detection devices, wherein the fire detection device is mounted to a surface in the building and is operable to detect an indicator of a fire in the building; 
attaching the service payload to a service base of the fire detection device by the drone;
detaching the service payload from the drone subsequent to attaching the service payload to the service base of the fire detection device; and 
performing a fire detection test on the fire detection device by the service payload subsequent to attaching the service payload to the service base of the fire detection device and detaching the service payload from the drone.”
The claim language shows that there is a clear difference between the testing payload and the fire detector which the test is to be performed on. The claim specifies that the testing payload is to be installed onto the service base that the existing fire detector is mounted on and then subsequently the testing payload is detached from the UAV and left on the fire detector to perform the test. It is not known in the prior art to attach a payload specifically for performing a test on an existing detector and then detach the testing payload from the installation device (in this case the UAV), leaving the testing payload on the existing detector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penney et al. (US 20190233106) teaches a detachable payload for testing fire detectors within a building. Penney et al. does not teach attaching the testing payload onto the detectors and then detaching the testing payload from the UAV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665